 Case: 6:18-cv-00228-CHB Doc #: 19 Filed: 01/16/19 Page: 1 of 2 - Page ID#: 100



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 LONDON DISTRICT
                          CIVIL ACTION NO.: 6:18-CV-228-CHB

UNITED STATES OF AMERICA,                                                     PLAINTIFF,

VS.

AMBER SCOTT, ET. AL.                                                        DEFENDANTS.


                  RESPONSE TO ORDER FOR CLARIFICATION



        Comes the undersigned attorney, Bryan K. Sergent, and in response to the Court’s

Order for Clarification entered on January 3, 2019, and hereby states as follows: The

undersigned filed a Supplemental Report to make sure the record reflected that Ms. Scott

was aware of and had contacted the undersigned to discuss the situation. I also wanted to

make sure that the record reflected that she indicated she was in the process of filing for

bankruptcy protection so that the United States of America and its counsel can take the

appropriate action.

        Inadvertently, a paragraph was entered indicating that the undersigned was

seeking a fee for the period of time that was expended.

        That was inadvertently included in the Supplemental filing and the undersigned is

not and does not seek a fee of any type for the Supplemental Report.

         Wherefore, the undersigned counsel prays that the Court will accept the

Supplemental Report into the record for completeness.




                                      Page   1
 Case: 6:18-cv-00228-CHB Doc #: 19 Filed: 01/16/19 Page: 2 of 2 - Page ID#: 101



                                                      Respectfully submitted,

                                                      HAMM, MILBY & RIDINGS
                                                      120 NORTH MAIN STREET
                                                      LONDON, KY 40741
                                                      PHONE: 606-864-4126
                                                      FAX: 606-878-8144
                                                      COUNSEL FOR DEFENDANT
                                                      bsergent@hmrkylaw.com

                                                      BY: /s/ Bryan K. Sergent_________
                                                             BRYAN K. SERGENT




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send a notice of the electronic filing to all parties
of record.

   A. George Mason, Jr.
   3070 Lakecrest Circle
   Suite 400, PMB 278
   Lexington, KY 40513


                                                      /s/ Bryan K. Sergent______________
                                                      BRYAN K. SERGENT




                                          Page    2
